Matter of J.R. v Paul B. (2017 NY Slip Op 05826)





Matter of J.R. v Paul B.


2017 NY Slip Op 05826


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-08304
 (Docket Nos. B-542-15, B-554-25, V-657-15)

[*1]In the Matter of J. R. (Anonymous). Rockland County Department of Social Services, respondent,
v Paul B. (Anonymous), appellant.


Del Atwell, East Hampton, NY, for appellant.
Thomas E. Humbach, County Attorney, Pomona, NY (Barbara M. Wilmit of counsel), for respondent.
Jacqueline Sands, New City, NY, attorney for the child.

DECISION & ORDER
Appeal by the father from an order of disposition of the Family Court, Rockland County (Sherri L. Eisenpress, J.), dated June 30, 2016. The order, insofar as appealed from, after a dispositional hearing, terminated the father's parental rights and transferred custody and guardianship of the subject child to the Commissioner of Social Services for the purpose of adoption. The appeal from the order of disposition brings up for review so much of an order of fact-finding of that court dated March 28, 2016, as, after a fact-finding hearing, found that the father permanently neglected the child.
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the Rockland County Department of Social Services established by clear and convincing evidence that, despite its diligent efforts to encourage and strengthen the parent-child relationship, the father permanently neglected the subject child by failing to plan for the future of the child for a period of at least one year following the child's placement into foster care (see Matter of Selena R.M. [Theresa M.K.], 147 AD3d 953, 954) and that terminating the father's parental rights and freeing the child for adoption would be in the child's best interests (see Matter of Tanay R.S. [Tanya M.], 147 AD3d 858, 860; Matter of Malachi P. [Georgette P.], 142 AD3d 883, 884).
The father's remaining contentions are without merit.
AUSTIN, J.P., HINDS-RADIX, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court